 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     YOVANNY ONTIVEROS
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-CR-00175-TLN
11                                               )
                       Plaintiff,                )   STIPULATION AND ORDER TO CONTINUE
12                                               )   STATUS CONFERENCE
            vs.                                  )
13                                               )   Date: November 1, 2018
     YOVANNY ONTIVEROS,                          )   Time: 9:30 a.m
14                                               )   Judge: Hon. Troy L. Nunley
                      Defendant.                 )
15                                               )
                                                 )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Shea J. Kenny, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, attorney
19
     for Yovanny Ontiveros, that the status conference scheduled for November 1, 2018 be
20
     vacated and continued to December 6, 2018 at 9:30 a.m.
21
             The continuance is requested due to defense counsel unavailability and to enable defense
22
     counsel to continue the fact investigation, discovery review, and legal research necessary to
23
     determine an appropriate resolution in this matter.
24
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from this order’s date through and including December 6, 2018, pursuant to 18 U.S.C.
26
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27
     based upon continuity of counsel and defense preparation.
28

      Stipulation and Order to Continue Status        -1-
      Conference
 1                                               Respectfully submitted,

 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   Date: October 29, 2018                      /s/ Jerome Price
                                                 JEROME PRICE
 5                                               Assistant Federal Defender
                                                 Attorneys for Defendant YOVANNY ONTIVEROS
 6
     Date: October 29, 2018                      McGREGOR W. SCOTT
 7                                               United States Attorney
 8
                                                 /s/ Shea J. Kenny
 9                                               SHEA J. KENNY
                                                 Assistant United States Attorney
10                                               Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status     -2-
      Conference
 1                                                ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including
 9   December 6, 2018, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 1, 2018 status conference shall be continued until
13   December 6, 2018, at 9:30 a.m.
14
15
16   Dated: October 30, 2018                       ________________________________
17                                                 HON. TROY L. NUNLEY
                                                   United States District Judge.
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -3-
      Conference
